1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ALLEN HAMMLER,                                 )   Case No.: 1:19-cv-00497-DAD-SAB (PC)
                                                    )
12                  Plaintiff,                      )   ORDER STRIKING FIRST AMENDED
                                                    )   COMPLAINT AS VIOLATION OF COURT’S
13          v.                                      )   MAY 8, 2019 ORDER, WITH LEAVE TO AMEND

14                                                  )   (ECF No. 24)
     SCOTT KERNAN, et.al.,
                                                    )
15                  Defendants.                     )   THIRTY DAY DEADLINE
                                                    )
16                                                  )
                                                    )
17                                                  )
18          Plaintiff Allen Hammler is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983. On May 5, 2019, an order issued finding that Plaintiff’s complaint failed
20   to state a cognizable claim. (ECF No. 18.) The screening order granted Plaintiff the opportunity to file
21   an amended complaint and provided that the amended complaint was not to exceed twenty-five pages
22   in length. (Id. at 5.) On June 12, 2019, and July 17, 2019, Plaintiff was granted a thirty day extension
23   of time to file his amended complaint. (ECF Nos. 21, 23.) Plaintiff filed a first amended complaint on
24   July 24, 2019. (ECF No. 24.)
25          Plaintiff’s first amended complaint is 55 pages, including five pages of exhibits in excess of the
26   25- page limit established by the Court’s screening order of May 5, 2019. (ECF No. 18.) Accordingly,
27   Plaintiff’s first amended complaint shall be stricken from the record, and Plaintiff may file a first
28

                                                        1
1    amended complaint that complies with the 25-page limit within thirty days from the date of service of

2    this order.

3             Based on the foregoing, it is HEREBY ORDERED that:

4             1.      Plaintiff’s first amended complaint, filed on July 24, 2019 (ECF No. 24), is stricken from

5                     the record;

6             2.      Within thirty (30) days from the date of service of this order, Plaintiff may file a first

7                     amended complaint, double space and size 12 Times New Roman or similar font, that

8                     does not exceed the 25-page limit; and

9             3.      Failure to comply with this order will result in a recommendation to the district judge

10                    that this action be dismissed for failure to comply with a court order and for the reasons

11                    explained in the Court’s May 5, 2019 screening order.

12
13   IT IS SO ORDERED.

14   Dated:        August 5, 2019
15                                                       UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
